Per Curiam.

The appellants were described in a lease as “ jointly and severally ” tenants. A certificate was issued by the Office of Price Administration authorizing the institution of proceedings for the removal of “ the tenant named below ”. Harold Schottland was the only tenant thereinafter referred to. Such a certificate did not support a proceeding to remove Anne Schottland.
So much of the determination of the Appellate Term as reversed the judgment of the Municipal Court in favor of Anne Schottland and directed a final order against her should be reversed, without costs, and the judgment of the Municipal Court in her favor affirmed.
The determination of the Appellate Term as to appellant Harold Schottland should be affirmed, without costs.
Martin, P. J., Townley, Glennon, Callahan and Peek, JJ., concur.
So much of the determination of the Appellate Term as reversed the judgment of the Municipal Court in favor of Anne Schottland and directed a final order against her is unanimously reversed, without costs, and the judgment of the Municipal Court in her favor affirmed. Determination of the Appellate Term as to the appellant Harold Schottland unanimously affirmed, without costs. Settle order on notice. [185 Misc. 125.] [See post, p. 935.]